Case 1:18-cv-00566-TJM-CFH Document 187-1 Filed 03/19/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF NEW YORK

NATIONAL RIFLE ASSOCIATION OF
AMERICA, DECLARATION OF SARAH B.
ROGERS

Plaintiff,
v.

ANDREW CUOMO, both individually and
in his official capacity; MARIA T. VULLO,
both individually and in her official
capacity; and THE NEW YORK STATE
DEPARTMENT OF FINANCIAL
SERVICES,

CASE NO. 18-CV-566-TJM-CFH

G2 0G2 UG; UGP 602 600 6GR OGG UGR UD? 40> 60D 668 Gon Boe

Defendants.
DECLARATION OF SARAH B. ROGERS IN SUPPORT OF
PLAINTIFF’S REPLY MEMORANDUM IN FURTHER SUPPORT
OF ITS MOTION FOR PRELIMINARY INJUNCTION

I, Sarah B. Rogers, pursuant to 28 USC § 1746, declare as follows:

1, I am a member in good standing with the State Bar of New York and am the
requisite age to submit this declaration. I am fully competent and qualified in all respects to make
this Declaration.

2, I submit this declaration pursuant to Federal Rule of Civil Procedure 65 and Local
Rule 7.1, in support of Plaintiff's Reply Memorandum in Further Support of Its Motion for
Preliminary Injunction. The facts herein are true and correct and, unless otherwise stated, are
within my personal knowledge.

3. I am a partner with the law firm of Brewer, Attorneys & Counselors, which serves

as counsel to the National Rifle Association (the “NRA”) in connection with both (i) the above-

captioned litigation, and (ii) the investigation by the New York Department of Financial Services

DECLARATION OF SARAH B. ROGERS Page 1
Case 1:18-cv-00566-TJM-CFH Document 187-1 Filed 03/19/20 Page 2 of 3

(“DFS”) regarding certain NRA affinity-insurance programs. At specific times and for specific
purposes, I have also served as counsel to individual NRA employees as noted below.

4, As counsel for the NRA, I have reviewed pleadings, and other documents related
to the Action, and I am familiar with the facts and circumstances of this case.

5. During the period from May 2019 through October 2019, DFS issued several
testimonial subpoenas to NRA employees in connection with its investigation. These subpoenas
stated that they were issued pursuant to Financial Services Law § 306, which empowers the DFS
Superintendent to issue testimonial subpoenas “regulated by the civil practice law and rules.”

6. DFS expressly forbade any counsel from attending these testimony sessions, except
to the extent that counsel represented the witness individually. DFS made clear that NRA counsel
could otherwise not be present or have any involvement in the testimonial proceedings. Although
a court reporter was present for each witness’s testimony, DFS forbade the court reporter from
providing the NRA, or any individual witness or the witness’s counsel, with a copy of the
testimony transcript. By email dated June 4, 2019, I warned DFS that although the subpoenaed
witnesses “w[ould] honor their oaths and do their best to provide accurate testimony, an inability
to review the transcript for errata will obviously impair our ability to ensure an accurate record,”
and again requested that transcripts be provided. DFS continued to refuse to provide transcripts.

7. I attended several of the DFS examinations in my capacity as individual counsel to
certain subpoenaed employees. DFS expressly forbade me from participating whatsoever in the
conduct of these proceedings, except to occasionally instruct the witness regarding attorney-client
privilege. DFS prefaced its questioning with warning that if counsel attempted to “interfere,”
conduct our own direct or cross examination, or lodge the same objections that are customary in

depositions, counsel would be thrown out.

DECLARATION OF SARAH B. ROGERS Page 2
Case 1:18-cv-00566-TJM-CFH Document 187-1 Filed 03/19/20 Page 3 of 3

8. On behalf of the NRA, I participated in a teleconference with DFS on March 11,
2020. During that teleconference, DFS requested, and the NRA agreed, that the enforcement
hearing formerly noticed for April 6, 2020, could be adjourned to a date to-be-determined, likely
in July 2020, in light of the current public health situation.

I swear under penalty of perjury that the foregoing is true and correct.

Respectfully smite \

to fi

DECLARATION OF SARAH B. ROGERS Page 3
